THEA~ORNEY                GENERAL
                         OFTEXAS




Honorable Pat Beene
County Attorney
Andrew5 County
Andre;qs,Texas
Dear Sir:                          $inion No. O-6925
                                     : Registration of trucks
                                        which are operated on a
                                        road in the process of
                                        construction under facts
                                        given.
     We are in receipt of your letter of recent date re-
questing the opinion of this department on the above stated
matter. We quote from your let-teras follows:
          We h:ive several gravel dump trucks oper-
     ating on a construction job, such construction
     being that of 7 new hicchway. The trucks carry
     gravel from a pit up on to the sub-grade, cut
     do not haul on .ny portiiinof a completed and
     opened iiighway.
          "Such trucks are resistered for their weight
     empty. Is it ;lecessaryunder the laws of the
     State of Texas that such trucks be registered for
     the weir,htwhich they c.arryloaded?
          "1s a road that is in the process of being
     constructed deemed a public hi~:hway under Article
     6675a-1, subsection (I!)?'"
          In the absence of certain necessary information
relative to the hi;,;hway
                        construction job referred to in your
letter, 2nd in view of the urgency of your request, we have
secured t,hei'ollowinginformation from the State iiighwayDe-
partment concernin,?construction work now in pro,gresson a
Honorable Pat Been,, page 2 0-6925


state designated highway in Andrews County:

     (1)       The State Highway Department is now sponsor-
               ing a project in Andrews County for grading,
               culverts, flexible base and asphalt sur-
               facing of a "Ranch tc Market" road, from a
                 oint of 16.85 miles west of Andrews to the New
               i exico state line, a distance of 14.738 miles,

     (2)       Said project is a Federal Aid project, desig-
               nated as F. A. 5. 194-A(1).

     (3) The right of way of the above mentioned con-
         struction project is 120 feet in width, and
         the right of way of a county road which has
         been in use for many years is included within
         the 120' right of way of the above mentioned
         project. The highway, upon which above men-
         tioned construction is in progress, follows
         the route of the above mentioned county road
         for the entire leng~thof the project and con-
         nects with a New l"lexicohighway at the state
         line.

     (4) Said road upon which the State HiD;hwayDepart-
         ment is now making the aforementibned improve-
         ments was designated as a State Highway by the
         State Highway Commission on August 22, 1945.
         (State Highway Commission Minute No. 21382).

     (5) The road has not been closed to public travel
         and is open to public traffic at this time,
         even though construction work is now in
         progress.
     Article 6657a-2, Vernon's Annotated Civil Statutes, in
part provides:
          "Every owner of a motor vehicle, trailer or semi-
    trailer used or to be used upon the public hiphways of
    t& State shall apply each year to the State Highway
    Department through the County Tax Collector of the
     county in which he resides for the registration of each
    such vehicle owned or controlled by him for the ensuing
    or cuErent calendar year or unexpired portion thereof;
     l     .   .
4-




 Honorable Pat Baene,plge3 O-6925


     Art. 6675a-6, V. A. C. S., provides;
          "The annual license fee for the registration of
     a commercial motor vehicle or truck tractor shall be
     based upon the gross weight and tire equipment of the
     vehicle as follows:
           ,I
            . . .
          "The term 'gross weight' as used in this section
     shall mean the actual weight of the vehicle fully
     equipped with body, and other equipment, as certified
     by any Official Public Yleigheror any License and
     Weight Inspector of the State Hi,ghwayDepartment, plus
     its net carrying capacity. 'Net carrying capacity' of
     any vehicle except a bus, as used in this section, shall
     be the weight of the heaviest net load to be carried on
     the vehicle being registered; provided said net carrying
     capacity shall Ianno case be less than the manufacturergs
     rated carrying capacity. . .I'
     Art. 6675a-1, subsection (m), V. A. C. S., provides:
          I1'Public highway' shall include any road, street,
     way, thoroughfare or bridge in this State not priva~tely
     owned or controlled for the use of vehicles over which
     the State has le~~islhtivejurisdiction under its police
     power."
      When a road has been used i'orPublic travel as a county
 road for many years, is now designate6 AS a State Highway, and
 even though certain construction work is now in progress, said
 road has not been closed to traffic and is now open to public
 travel, it is our opinion that said road is a public highway
 within the plain meaning of Article 6675a-2, subsection (m),
 supra.
     If the construction job referred to in vour letter is on
the State highwav west of Hndre~:Js
                                  to the New lviexicoline, herein-
above-described, in view of the foregoing, ,it'isour.opinion‘
that said highway is-arpublic,hifhway:under the provisions of
Article 6657a-a, subsection (ml,.~Tt:i~s therefore our,further ,'
ol!inionthat when trucks:.operateon any partion of ~such.public
highway, such trucks should be registered for "gross weight,"
in accordance with the provisions of Article 6675a-6, suprae
Honorable Pat beene, page 4 O-6925


     We trust that the above and foregoing satisfactorily
answers your inquiry.
                                     Yours very truly,
                               ATTORNEY GENERAL OF TEXAS



                               BY             J. A. Ellis
                                                Assistant

JAE:pam
APPROVED NOV 10, 1945
Carlos C. Ashley
First Assistant
Attorney General
APPROVED OPINION COMidITTEE
BY BWB, CHAIRMAN